tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge exemption organizations examination commerce street mc dal dallas tx date release number release date org address 501-dollar_figure taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will aisu notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ghee if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a explanations of items name of taxpayer 20xx12 20xx12 tax identification_number year period ended 20xx12 org ein legend org - organization name co-2 - companies issue xx - date ein - ein state - state cco-1 motto - motto dir-1 dir-2 - dir whether org org continues to qualify for exemption under sec_501 of the internal_revenue_code whether there was inurement or private benefit in the use of organization funds by the president whether sec_482 can be applied to the funds deposited into the org co-1 account facts exemption org filed articles of incorporation with the state of state on august 19xx org filed form_1024 application_for recognition of exemption under sec_501 a of the internal_revenue_code on september 19xx the organization’s stated purpose was to educate the public and policy-makeis about issues related to motto it also states that org is established in conjunction with co-2 co-2 which is currently applying for recognition as a sec_501 organization the organization planned to do this through several media a b c d the organization plans to educate the general_public about motto by developing pamphlets and other printed material and distributing them at fairs public gatherings on their website and through advertising sponsor and work for the passage of initiatives to permit the unregulated production of industrial motto educate policy-makers in various administrative agencies - such as the state health department and the state liquor control commission - on issues such as the medical use of motto plans to fund legal battles that emerge when legislation pertaining to motto and motto is passed the form_10 also stated that the organizations sources of financial support would be contributions benefits wroot exemption was granted under sec_501 and sec_501 of the internal_revenue_code on january 20xx department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a yo org explanations of items ein name of taxpayer tax identification_number year period ended 20xx12 20xx12 20xx12 activity president president of both org and co-2 co-2 stated in the initial interview for the examination of co- held on december 20xx that org was currently inactive in a subsequent telephone conversation on june 20xx president stated that org has not been active since about 19xx president stated that prior to the establishment of a bank account for co-2 credit card payments from the operation of its co-2 clinics were deposited into the org account at co-1 examination of orgs bank statements indicate that the majority of deposits made into the account were from credit card payments made to clinics operated by co-2 year 20xx 20xx 20xx totals total deposits credit card deposits other deposits percentage cc deposits ke waek notes in 20xx org had deposits of dollar_figure in debt reversals that were included with other ak of total deposits - deposits if these deposits were not included in other deposits the total credit card deposits would in 20xx org had deposits of dollar_figure dollar_figure in cash dollar_figure in checks from co-2 and dollar_figure in purchase returns check reversals that were included with other deposits if these deposits were not included in other deposits the total credit card deposits would of total deposits - in 20xx org had deposits of dollar_figure that were check reversals included in other deposits if these deposits were not included in other deposits the total credit card deposits would of total deposits - transfers in the form of checks written from the org co-1 account to the co-2 account were a od form 886-a service_department of the treasury-internal revenue schedule number or exhibit explanations of items form 886-a name of taxpayer 20xx12 20xx12 tax identification_number year period ended 20xx12 org ein transfers from org to co-2 amount year 20xx 20xx 20xx inurement private benefit org’s board_of directors consists of the president president dir-1 and dir-2 both dir-1 and dir-2 are independent contractors contracted by co-2 to work in its clinics examination of org’s summoned bank records revealed that the president president used funds deposited into org’s co-1 account for personal expenses such as house rent car payments and cash withdrawals year 20xx 20xx 20xx total expenses paid_by organization reported by president president failed to report any of the payments on his form_1040 sec_482 allocation of income and deductions examination of org’s summoned bank records revealed that the president president used co-2 funds deposited into org’s co-1 account for personal expenses such as house rent car payments and cash withdrawals totaling dollar_figure law sec_501 provides that an organization described in sec_501 is exempt from income_tax code sec_501 exempts from federal_income_tax civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership department of the treasury-internal revenue form 886-a service schedule number or exhibit explanations of items form 886-a name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org ein of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_501 states that the exemption shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual regulation sec_1_501_c_4_-1 provides that in order to be exempt as an organization described in code sec_501 a civic_league_or_organization must be both not organized or operated for profit and operated exclusively for the promotion of social welfare regulation a defines an excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person and the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing the benefit subject_to the limitations of paragraph c of this section to determine whether an excess_benefit_transaction has occurred all consideration and benefits exchanged between a disqualified_person and the applicable_tax-exempt_organization and all entities the organization controls within the meaning of paragraph a ii b of this section are taken into account government’s position org does not continue to qualify for exemption under sec_501 of the internal_revenue_code because it has failed to operate exclusively for the promotion of social welfare exemption org filed articles of incorporation with the state of state on august 19xx org filed form_1024 application_for recognition of exemption under sec_501 of the internal_revenue_code on september 19xx the organization’s stated purpose was to educate the public and policy-makers about issues related to motto it also states that org is established in conjunction with co-2 co-2 which is currently applying for recognition as a sec_501 organization the organization planned to do this through several media a the organization plans to educate the general_public about motto by developing pamphlets and other printed material and distributing them at fairs public gatherings on their website and through advertising department of the treasury-internal revenue form 886-a service schedule number or exhibit explanations of items form 886-a name of taxpayer 20xx12 20xx12 tax identification_number year period ended 20xx12 org ein b c d sponsor and work for the passage of initiatives to permit the unregulated production of industrial motto educate policy-makers in various administrative agencies - such as the state health department and the state liquor control commission - on issues such as the medical use of motto plans to fund legal battles that emerge when legislation pertaining to motto and motto is passed the form_1024 also stated that the organizations sources of financial support would be contributions benefits exemption was granted under sec_501 and sec_501 of the internal_revenue_code on january 20xx in order to be exempt as an organization described in code sec_501 a civic_league_or_organization must be both not organized or operated for profit and operated exclusively for the promotion of social welfare regulation sec_1_501_c_4_-1 org has not actively conducted itself as a social_welfare_organization for the period under examination president president of both org and co-2 stated in the initial interview for the examination of co-2 held on december 20xx that org was currently inactive in a subsequent telephone conversation on june 20xx president stated that org has not been active since about 19xx this failure to operate exclusively as for the promotion of social welfare does not allow org to qualify for exemption under sec_501 of the internal_revenue_code regulation sec_1_501_c_4_-1 activity president stated that prior to the establishment of a bank account for co-2 credit card payments from the operation of its co-2 clinics were deposited into the org account at co-1 examination of orgs bank statements from its co-1 account indicate that the majority of deposits made into the account were from credit card payments made to clinics operated by co-2 year 20xx 20xx 20xx totals total deposits credit card deposits other deposits percentage cc deposits department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a name of taxpayer 20xx12 20xx12 tax identification_number year period ended 20xx12 org ein explanations of items notes in 20xx org had deposits of dollar_figure in debt reversals that were included with other deposits if these deposits were not included in other deposits the total credit card deposits would of total deposits - in 20xx org had deposits of dollar_figure dollar_figure in cash dollar_figure in checks from co-2 and dollar_figure in purchase returns check reversals that were included with other deposits if these deposits were not included in other deposits the total cc deposits would of total deposits - tn 20xxk org had deposits of dollar_figure that were check reversals included in other deposits if these deposits were not included in other deposits the total credit card deposits would of total deposits - examination of the records showed that the majority of the withdrawals from the account were for the personal_use by the president of org president the rest of the checks written were written to employees of co-2 to doctors paid as independent contractors for their work in the co-2 clinics or as transfers in the form of checks to the co-2 account employee contractor transfers org to co-2 year amount amount 20xx 20xx 20xx examination of the org’s co-1 account confirms the statements made by its president president that the account was used by co-2 as a depository for credit card payments made relating to the operation of co-2 clinics there is no indication that any of the deposited funds were used for any activities by org for the promotion of social welfare org has failed to be operated exclusively for the promotion of social welfare regulation sec_1_501_c_4_-1 inurement private benefit of the president code sec_501 states that the exemption shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual org’s board_of directors consists of the president president dir-1 and dir-2 both dir-1 and dir-2 are independent contractors contracted by co-2 to work in its clinics department of the treasury-internal revenue form 886-a service schedule number or exhibit explanations of items form 886-a name of taxpayer tax identification_number 20xx12 20xx12 year period ended 20xx12 org ein examination of org’s records revealed that the president president used funds deposited in the org account for personal expenses such as house rent car payments and cash withdrawals in the amounts listed below year 20xx 20xx 20xx total expenses paid_by organization reported by president in john marshall law school and john marshall university v united_states ct_cl 81-2the court sustained the service’s revocation of the school’s exempt status based on inurement the court found inurement existed when the school provided family members who were officers interest free loans unsecured loans payments for non-business travel payments for non-business entertainment and personal health spa membership as in john marshall law school and john marshall university v united_states ct_cl 81-2the the use of co-2 funds for non-business use by the president president constitutes inurement the president not only used co-2 funds deposited into org’s co-1 account for his own personal expenses he as the one responsible for the day-to-day operations of org failed to report any of the funds used as compensation_for employment_tax and w-2 wage reporting purposes conclusion on the basis of the statements made by its president president and examination of the books records and activities of org the organization fails to qualify for exempt status under sec_501 org failed to operate exclusively for the promotion of social welfare president president of both org and co-2 stated in the initial interview for the examination of co-2 held on december 20xx that org was currently inactive in a subsequent telephone conversation dated june 20xx president stated that org has not been active since about 19xx examination of the org co-1 account confirms the statements made by its president that the account was used by co-2 as a depository for credit card payments made relating to the operation of co-2 clinics there is no indication that any of the deposited funds were used for any activities by org for the promotion of social welfare this inactivity causes org to fail that portion of regulation sec_1_501_c_4_-1 that provides that in order to be exempt as department of the treasury-internal revenue form 886-a service schedule number or exhibit form 886-a name of taxpayer 20xx12 20xx12 tax identification_number year period ended org 20xx12 ein explanations of items an organization described in code sec_501 a civic_league_or_organization must be operated exclusively for the promotion of social welfare president president of both org and co-2 is the only one who signs checks and approves billing he authorized payments of his own personal expenses including house rent car payments and cash withdrawals during the audit years dollar_figure was expended on personal expenses president failed to report any of these payments as compensation on form_990 or form_1040 by statute president as an organization officer is an employee of the organization regulation sec_31_3121_d_-1 sec_501 states that the exemption shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual the payment of dollar_figure constitutes inurement to president as president of both org president had complete control_over the operations of org and the movement of funds into and out of the org co-1 account based on the determination that the funds deposited into the org co-1 account were from co-2 clinic operations while org was an inactive organization the following will apply the credit card deposits from the co-2 clinic operations made into org’s co-1 account will be added into the income calculations of the co-2 examination the income reflected in the org account should be allocated to the co-2 account to clearly reflect the correct income for co-2 sec_482 the payments made to the president and the additional checks written to employees and independent contractors of co-2 constitute wages as president of both org and co-2 president is an employee of each organization regulation sec_31_3121_d_-1 therefore all expenses paid to the president other co-2 employees and independent contractors should be treated as wage expenses generated from co- activities as such the expenses paid in the org account should be allocated to co-2 to clearly reflect the correct wage expense deductions for co-2 operations sec_482 based on the examination of the books records and activities revocation of org’s exempt status is being proposed effective january 20xx department of the treasury-internal revenue form 886-a service
